—Appeal from judgment, Supreme Court, Bronx County (Howard R. Silver, J.), entered February 9, 2011, after a jury trial, dismissing the complaint as against defendants Juan C. Pescoran, Latin Trucking Inc., White Rose Inc., Rose Trucking Inc., and Rose Trucking Corp., and bringing up for review an order, same court and. Justice, entered January 19, 2011, which denied plaintiffs motion to set aside the jury verdict, unanimously dismissed, without costs, for failure to perfect the appeal in accordance with the CPLR and the rules of this Court. Appeal from the order, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The appeal from the judgment is dismissed because plaintiff failed to file a proper appellate record (see CPLR 5526; Rules of App Div, 1st Dept [22 NYCRR] § 600.10 [b]; Quezada v Mensch Mgt. Inc., 89 AD3d 647 [1st Dept 2011]). “Without the benefit of a proper record, this Court cannot render an informed decision on the merits” (Lynch v Consolidated Edison, Inc., 82 AD3d 442, 442 [1st Dept 2011] [internal quotation marks omitted]). Concur—Gonzalez, RJ., Friedman, Moskowitz and Feinman, JJ.